Appeal by relator from an order denying his application to be released on the return of a writ of habeas corpus. It appears that he was convicted of the crime of grand larceny for having stolen two rings from his wife. A husband may not be convicted for larceny from his wife. (Caplan v. Caplan, 268 N. Y. 445; Allen v. Allen, 246 id. 571; Schultz v. Schultz, 89 id. 644.) Order reversed, writ sustained and prisoner discharged, with fifty dollars costs and disbursements. Hill, P. J., Bliss, Heffeman, Schenek and Foster, JJ., concur.